                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SANKARA SARANAM,

                       Plaintiff,

v.                                                                     No. 2:17-cv-00820-KRS

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                       Defendant.


OPINION AND ORDER GRANTING IN PART PLAINTIFF’S MOTION TO REVERSE
                         AND REMAND

       Plaintiff seeks review of the Commissioner’s determination that he is not entitled to

disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-434. With the

consent of the parties to conduct dispositive proceedings in this matter, see 28 U.S.C. § 636(c);

Fed. R. Civ. P. 73(b), the Court has considered Plaintiff’s Motion to Reverse and Remand

Commissioner’s Administrative Decision (Doc. 21) and Memorandum in Support (Doc. 22),

both filed April 20, 2018, and the Commissioner’s response in opposition (Doc. 24), filed May

21, 2018. Having so considered, the Court FINDS and CONCLUDES that Plaintiff’s motion is

GRANTED IN PART as set forth below.

                              I. PROCEDURAL BACKGROUND

        On May 10, 2013, Plaintiff filed an application for Social Security Disability Insurance

benefits, alleging that he had been disabled since June 01, 2009, due to limited mobility; a back

injury and chronic pain; sciatica; trouble breathing; stiffness; loss of use of left arm; and pain.

(AR 182, 200). On October 4, 2013, it was determined that Plaintiff was not disabled and his

claim was denied. (AR 128). This determination was affirmed on March 7, 2014, (AR 134), and

                                                                                            Page 1 of 9
a subsequent hearing before administrative law judge (“ALJ”) Frederick Upshall, held on May 2,

2016, again ended in a denial. (AR 29-37).

         In making his determination, ALJ Upshall engaged in the required five-step disability

analysis,1 first finding that Plaintiff had not engaged in substantial gainful activity since his

alleged onset date of June 1, 2009.2 (AR 31). At step two, ALJ Upshall found that Plaintiff has

the severe impairments of degenerative joint disease; degenerative disc disease; fibromyalgia;

and rheumatoid arthritis. (Id.). At step three, the ALJ determined that none of Plaintiff’s

impairments, whether alone or in combination, met or medically equaled the severity of a listed

impairment. (AR 32).

         ALJ Upshall next assessed Plaintiff’s Residual Functional Capacity (“RFC”),3 finding

that Plaintiff has the RFC to:

         perform a range of sedentary work as defined in 20 CFR 404.1567(a). He can lift,
         carry, push, and pull 10 pounds occasionally and less than 10 pounds frequently;
         can stand and/or walk for approximately 2 hours in an 8-hour workday; can sit for
         approximately 6 hours in an 8-hour workday; cannot climb ladders, ropes, or
         scaffolds; can occasionally climb ramps and stairs, stoop, kneel, crouch, and
         crawl; can reach overhead occasionally bilaterally; and can frequently finger and
         handle bilaterally.

(Id.). The ALJ then proceeded to steps four and five where, with the help of a vocational expert,

he determined that Plaintiff could perform his past relevant work as an office clerk or, in the

alternative, perform the requirements of representative occupations including document scanner,

call-out operator, and charge account clerk. (AR 35-37).

         The ALJ’s decision became final when, on June 9, 2017, the Appeals Council denied

Plaintiff’s request for review. (AR 1). See Sims v. Apfel, 530 U.S. 103, 106–07 (2000)

1
  See 20 C.F.R. § 404.1520 (outlining the five-step analysis).
2
  The ALJ also determined that Plaintiff met the insured status requirements of the Social Security Act through
December 31, 2017. (AR 31).
3
  The RFC gauges “what the claimant is still functionally capable of doing on a regular and continuing basis, despite
his impairments.” Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). See also 20 C.F.R. § 404.1545(a)(1).

                                                                                                         Page 2 of 9
(explaining that if the Council denies a request for a review, the ALJ’s opinion becomes the

Commissioner’s final decision). See also 20 C.F.R. § 404.900(a)(1)-(5). Plaintiff now asks the

Court to reverse the Commissioner’s determination, arguing, in sum, that ALJ Upshall’s RFC

finding is not supported by substantial evidence.

                                         II. ANALYSIS

                                           A. STANDARD

       Judicial review of the Commissioner’s decision is limited to determining “whether

substantial evidence supports the factual findings and whether the ALJ applied the correct legal

standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also 42 U.S.C. §

405(g). “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(quotation omitted). “Evidence is not substantial if it is overwhelmed by other evidence in the

record or constitutes mere conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1261-62 (10th Cir.

2005) (quotation omitted). The Court must examine the record as a whole, “including anything

that may undercut or detract from the ALJ's findings in order to determine if the substantiality

test has been met.” Id. at 1262. “Failure to apply the correct legal standard or to provide this

court with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984) (quotation

omitted). Even so, it is not the function of the Court to review Plaintiff’s claims de novo, and the

Court may not reweigh the evidence or substitute its judgment for that of the ALJ. Glass v.

Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).

                                      B. Plaintiff’s Arguments

       Plaintiff’s request for reversal and remand is based on contentions that ALJ Upshall



                                                                                         Page 3 of 9
failed to properly weigh medical opinion evidence provided by Plaintiff’s treating physician, Dr.

Roset Samuel,4 and consultative examiner, Dr. Roger Felix, and improperly evaluated Plaintiff’s

testimony.5 Plaintiff concludes that these alleged errors resulted in an unsubstantiated RFC

determination.

         It is beyond dispute that an ALJ is required to consider and weigh every medical opinion

contained in the record. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012); 20

C.F.R. § 404.1527(c). In determining what weight to give to an opinion, the ALJ evaluates

several factors including, inter alia, the supportability and consistency of the opinion. 20 C.F.R.

§ 404.1527(c)(1)-(6). The ALJ need not expressly consider all of the relevant factors, but his or

her decision must be “sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the…medical opinion and the reasons for that weight.” Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007) (quotation omitted). While “there is no requirement in the

regulations for a direct correspondence between an RFC finding and a specific medical opinion,”

Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012), substantial evidence must support the

ALJ’s RFC determination. See, e.g., Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003)

(explaining that factual findings must be supported by substantial evidence). Additionally, the

ALJ’s decision must provide the Court “with a sufficient basis to determine that appropriate legal

principles have been followed.” Byron, 742 F.2d 1232, 1235 (10th Cir. 1984).

         Having meticulously combed the record, the Court finds that the ALJ erred in his

evaluation of the medical evidence of record. Accordingly, the Court cannot conclude that the


4
  In her response, the Commissioner questions whether Dr. Samuel should be categorized as Plaintiff’s treating
physician. (Doc. 24, p. 16). She does not, however, ask the Court to determine otherwise and Dr. Samuel’s
relationship with Plaintiff does not affect the Court’s analysis.
5
  The Court notes that on October 17, 2018, Plaintiff’s counsel filed a letter expressing that he “also objects to the
decision by the ALJ on the grounds that it was decided by an ALJ who was not constitutionally appointed.” (Doc.
25, p. 1). Yet, Counsel’s “objection” was not brought in the form of a motion and thus the matter is not before the
Court.

                                                                                                            Page 4 of 9
ALJ’s decision is based on substantial evidence and it will reverse on this ground. The Court

will only reach Plaintiff’s specific contentions to the extent relevant.

                                    C. The ALJ’s Determination

       In support of his RFC determination, ALJ Upshall summarized the evidence of record

and assigned weight to medical opinions provided by Plaintiff’s treating physician, Dr. Roset

Samuel, non-examining state agency physicians who reviewed Plaintiff’s medical records at the

initial and reconsideration levels of review, and consultative examiner, Dr. Roger Felix.

                                              1. Dr. Samuel

       As is relevant here, Dr. Samuel completed Disability Impairment Questionnaires in 2013

and 2016 wherein she assessed Plaintiff with multiple work-related impairments. (AR 347-48,

414-18). In the most recent questionnaire, Dr. Samuel diagnosed Plaintiff with systemic

rheumatoid arthritis resulting in severe pain and sciatica. (AR 414-15). Dr. Samuel explained

that her findings were based on x-rays and laboratory studies and opined that Plaintiff could (1)

sit, stand, and/or walk for less than one hour in an eight-hour work day; (2) occasionally lift and

carry between five and ten pounds; and (3) never/rarely use his arms for reaching. (AR 416-17).

Dr. Samuel further noted that it is medically necessary for Plaintiff to avoid continuous sitting

and that he would likely be absent from work more than three times a month. (AR 416, 418).

       ALJ Upshall afforded “limited weight” to Dr. Samuel’s opinions, finding that they

“appear[ed] to be based upon the claimant’s subjective complaints, as they are inconsistent with

Dr. [Samuel’s] treatment records.” To further support this weight assignment, the ALJ explained

that Dr. Samuel did not note any specific abnormalities when she examined Plaintiff on

December 6, 2013, and June 10, 2015. The ALJ also determined that Dr. Samuel failed to

provide an explanation for the “claimed limitations” she identified. (AR 35).



                                                                                         Page 5 of 9
       Although inconsistency and supportability are valid reasons for rejecting a medical

opinion, see 20 C.F.R. § 404.1527(c)(2)(i)-(c)(6), the Court is unable to conclude that either

reason applies in this case. In regard to the former, the ALJ’s assertion that Dr. Samuel did not

identify any specific abnormalities during Plaintiff’s December 2013 and June 2015 physical

examinations is not entirely accurate. In December 2013, for example, Dr. Samuel’s

musculoskeletal notes include “Arthralgia multi-joint,” “joint pain throughout joints,” and “joint

stiffness in the right arm.” The doctor assessed Plaintiff with Arthralgias in multiple sites and

referred him to a Rheumatologist. (AR 359-60, 375-76). In June 2015, Dr. Samuel again

assessed Plaintiff with Arthralgias in multiple sites and noted that he had an abnormal ANA

panel. (AR 435-36).

       Further, Dr. Samuel examined Plaintiff on February 9, 2016, at which time she assessed

him with traumatic arthropathy of the pelvis/hip/femur, generalized osteoarthritis of multiple

sites including the hip, neck, and lower back, and fibromyalgia. (AR 432-33). Interestingly

though, the ALJ’s only reference to this examination is the brief statement that Plaintiff “had

muscle spasms in his spine with no tenderness to palpation.” (AR 34). An ALJ is not permitted

to “pick and choose among medical reports, using portions of evidence favorable to his position

while ignoring other evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004). Yet,

by choosing to ignore and/or mischaracterize evidence contrary to his overall determination, it

appears that ALJ Upshall failed to abide by this mandate.

       Turning to the ALJ’s assertion that Dr. Samuel did not provide a basis for her assessment

of Plaintiff’s limitations, the Court notes that the impairment questionnaires first ask for a

patient’s diagnosis/diagnoses and corresponding symptoms, and then inquire whether the

patient’s condition results in limitations. See, e.g., AR 347-48, 414-18. Accordingly, Dr.



                                                                                           Page 6 of 9
Samuel’s opinion as to Plaintiff’s limitations was based on the diagnoses and symptoms she

identified at the beginning of the questionnaires. Importantly, ALJ Upshall asserted that Dr.

Samuel did not provide “any basis or explanation for the[] claimed limitations” (AR 35), rather

than state that the explanations were vague or otherwise lacking. As a result, the Court cannot

find that the ALJ provided a legally sufficient reason for rejecting the doctor’s opinions. See,

e.g., Byron, 742 F.2d 1232, 1235 (10th Cir. 1984).

                                          2. Agency Physicians

       Consultative examiner Dr. Felix evaluated Plaintiff in 2013 and, most notably, found that

Plaintiff would have difficulty reaching overhead or lifting with either arm; moving his head and

neck frequently; standing, walking, squatting, stooping, bending, climbing, and lifting moderate-

to-heavy loads; and “using his left upper extremity for almost anything meaningful.” (AR 296).

In regard to the last finding, Dr. Felix noted that Plaintiff’s upper left extremity showed signs of

significant atrophy, weakness, and decreased sensation. (Id.). While ALJ Upshall discussed

several of the doctor’s findings in his decision, he never addressed the doctor’s opinion as to

Plaintiff’s upper left extremity. Ultimately, ALJ Upshall afforded the doctor’s opinion “partial

weight” on the ground that Dr. Felix “did not give specific functional limitations.” (AR 34).

       The non-examining state agency physicians, in turn, opined that Plaintiff could perform a

light exertional level of work and that he could sit, stand, and/or walk for six hours in an eight-

hour workday, lift ten pounds frequently and twenty pounds occasionally, and occasionally

engage in overhead, bilateral reaching. (AR 107, 109, 122, 123). ALJ Upshall did not discuss

any of the agency physicians’ specific findings in his decision. Instead, he simply explained that

he “did not give great weight” to the physicians’ conclusion that Plaintiff was capable of

performing light work. (AR 35). Here, the ALJ explained that Plaintiff “is more limited than the



                                                                                           Page 7 of 9
State agency opined. For example, the claimant testified he has difficult standing for long

periods. Therefore, the undersigned did not afford the State agency physicians’ findings

regarding the claimant’s physical abilities substantial weight.” (AR 35).

       The Court is unable to reconcile the ALJ’s weighing of the above evidence with his

overall RFC determination. ALJ Upshall declined to give substantial weight to the non-

examining agency physicians’ findings regarding Plaintiff’s physical abilities, yet, aside from

limiting Plaintiff to sedentary work and two hours of walking/standing, the ALJ’s RFC finding is

virtually identical to the agency physicians’ findings.

       Relatedly, ALJ Upshall found that Dr. Felix’s opinion was entitled to partial weight,

noting only that he discounted the opinion because it lacked specific limitations. Presumably,

then, the ALJ did not take issue with the doctor’s medical findings; however, he failed to address

or consider the doctor’s determination that Plaintiff’s upper left extremity was significantly

impaired. Due to these seemingly inconsistent findings, the Court can neither follow nor affirm

the ALJ’s reasoning. See, e.g., Oldham, 509 F.3d 1254, 1258 (10th Cir. 2007); Byron, 742 F.2d

1232, 1235 (10th Cir. 1984).

                                       III. CONCLUSION

       Because the Court “cannot simply presume that the ALJ applied the correct legal

standards in considering” the medical evidence of record, Watkins v. Barnhart, 350 F.3d 1297,

1301 (10th Cir. 2003), it is unable to conclude that the ALJ’s decision is supported by substantial

evidence. Consequently, the Court must reverse the Commissioner’s decision and remand for

further proceedings consistent with this order.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Reverse and Remand

Commissioner’s Administrative Decision (Doc. 21) is hereby GRANTED IN PART.



                                                                                         Page 8 of 9
       IT IS FURTHER ORDERED that this matter is REMANDED to the Commissioner for

further proceedings consistent with this order.


                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                               Page 9 of 9
